Per Curiam :
This is an appeal from a summary order of the Special Term ■requiring appellant, an attorney, to deliver up a bond and mortgage within twenty-four hours and to pay ten dollars costs of motion. The attorney had a lien upon these papers which had been delivered to him by his client, for services rendered, of which he could not be deprived by the summary order of the court. He had commenced an action against his client to recover for his services, when this application was made to compel the surrender. He offered to hand over all the papersdn his possession upon the appointment of a referee to pass upon the value of his services and upon the giving of security, which the client refused. If the client stood upon his legal rights to defend the action brought for services rendered. and to demand a jury trial, then the attorney was entitled to stand upon his legal lien upon the papers. The order should be modified by requiring that the client should give security in the amount of $7,500 to secure any sum to be found due from the petitioner to the respondent, with ten dollars costs and disbursements to appellant. Present - Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, with ten dollars costs and disbursements to appellant. Settle order on notice.